* This cause and the two immediately following it, were decided at June Term, 1821, but from accident were omitted in the report of cases of that term.
The plaintiff, having a deed covering the land where the trespass was committed, and being in possession of part within the boundaries of the deed, was in actual possession of the whole. The deed ascertained the extent of the possession. Whoever is in possession may maintain an action of trespass against a wrongdoer to his possession, because it is a possessory remedy, founded merely on the possession, and it   (486) is not necessary that the right should come in question. 3 Burr., 1563; 1 East, 246. The judgment must be
Affirmed.